
	

115 HR 5906 : ARPA-E Act of 2018
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5906
		IN THE SENATE OF THE UNITED STATES
		June 28, 2018Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To amend the America COMPETES Act to establish Department of Energy policy for Advanced Research
			 Projects Agency–Energy, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the ARPA-E Act of 2018. 2.Advanced Research Projects Agency–Energy (a)EstablishmentSection 5012(b) of the America COMPETES Act (42 U.S.C. 16538(b)) is amended by striking development of energy technologies and inserting development of transformative science and technology solutions to address energy, environmental, economic, and national security challenges.
 (b)GoalsSection 5012(c) of such Act (42 U.S.C. 16538(c)) is amended— (1)by striking paragraph (1)(A) and inserting the following:
					
 (A)to enhance the economic and energy security of the United States through the development of energy technologies that—
 (i)reduce imports of energy from foreign sources; (ii)reduce energy-related emissions, including greenhouse gases;
 (iii)improve the energy efficiency of all economic sectors; (iv)provide transformative solutions to improve the management, clean-up, and disposal of—
 (I)low-level radioactive waste; (II)spent nuclear fuel; and
 (III)high-level radioactive waste; (v)improve efficiency and reduce the environmental impact of all forms of energy production;
 (vi)improve the resiliency, reliability, and security of the electric grid; and (vii)address other challenges within the mission of the Department as determined by the Secretary; and; and 
 (2)in paragraph (2) by striking energy technology projects and inserting advanced technology projects. (c)ResponsibilitiesSection 5012(e)(3)(A) of such Act (42 U.S.C. 16538(e)(3)(A)) is amended by striking energy.
 (d)Strategic vision roadmapSection 5012(h)(2) of such Act (42 U.S.C. 16538(h)(2)) is amended to read as follows:  (2)Strategic vision roadmapIn the report required under paragraph (1), the Director shall include a roadmap describing the strategic vision that ARPA-E will use to guide the choices of ARPA-E for future technology investments over the following 2 fiscal years..
 (e)Coordination and nonduplicationSection 5012(i)(1) of such Act (42 U.S.C. 16538(i)(1)) is amended to read as follows:  (1)In generalTo the maximum extent practicable, the Director shall ensure that—
 (A)the activities of ARPA–E are coordinated with, and do not duplicate the efforts of, programs and laboratories within the Department and other relevant research agencies; and
 (B)ARPA–E does not provide funding for a project unless the prospective grantee demonstrates sufficient attempts to secure private financing or indicates that the project is not independently commercially viable..
 (f)EvaluationSection 5012(l) of such Act (42 U.S.C. 16538(l)) is amended— (1)by striking paragraph (1) and inserting the following:
					
 (1)In generalNot later than 3 years after the date of enactment of the ARPA-E Act of 2018, the Secretary is authorized to enter into a contract with the National Academy of Sciences under which the National Academy shall conduct an evaluation of how well ARPA-E is achieving the goals and mission of ARPA-E.; and
 (2)in paragraph (2)— (A)by striking shall and inserting is authorized to; and
 (B)by striking the recommendation of the National Academy of Sciences and inserting a recommendation. (g)Protection of proprietary informationSection 5012 of such Act (42 U.S.C. 16538) is amended—
 (1)by redesignating subsection (n) as subsection (o); and (2)by inserting after subsection (m) the following new subsection:
					
						(n)Protection of proprietary information
 (1)In generalThe following categories of information collected by ARPA-E from recipients of awards under this section shall be considered privileged and confidential and not subject to disclosure pursuant to section 552 of title 5, United States Code:
 (A)Plans for commercialization of technologies developed under the award, including business plans, technology-to-market plans, market studies, and cost and performance models.
 (B)Investments provided to an awardee from third parties (such as venture capital firms, hedge funds, and private equity firms), including amounts and the percentage of ownership of the awardee provided in return for the investments.
 (C)Additional financial support that the awardee— (i)plans to invest, or has invested, into the technology developed under the award; or
 (ii)is seeking from third parties. (D)Revenue from the licensing or sale of new products or services resulting from research conducted under the award.
 (2)Effect of subsectionNothing in this subsection shall be construed to affect— (A)the authority of the Secretary to use information without publicly disclosing such information; or
 (B)the responsibility of the Secretary to transmit information to Congress as required by law.. (h)FundingSection 5012(o)(4) of such Act (42 U.S.C. 16538(o)(4)), as redesignated by subsection (g)(1), is amended by striking during the 5-year period beginning on the date of enactment of this Act.
			(i)Technical amendments
 (1)Section 5012(g)(3)(A)(iii) of such Act (42 U.S.C. 16538(g)(3)(A)(iii)) is amended by striking subpart each place it appears and inserting subparagraph. (2)Section 5012(o)(2) of such Act (42 U.S.C. 16538(o)(2)), as redesignated by subsection (g)(1), is amended by striking paragraphs (4) and (5) and inserting paragraph (4).
				
	Passed the House of Representatives June 27, 2018.Karen L. Haas,Clerk
